Citation Nr: 0115229	
Decision Date: 06/01/01    Archive Date: 06/13/01	

DOCKET NO.  00-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1965 
to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 decision by the Committee on 
Waivers and Compromises (COW) at the Cleveland, Ohio, 
Regional Office (RO) which denied the veteran's request for 
waiver of recovery of an overpayment of Improved Disability 
Pension in the amount of $3,219.  In denying the waiver 
request, the COW found that the veteran had been at fault in 
the creation of the debt since he had continued to accept VA 
pension after the receipt of Social Security benefits despite 
having been notified that the right to receive VA benefits 
would be affected by receipt of other income.  The COW found 
that in view of his income and assets it would not be an 
undue hardship for him to repay the debt and would not defeat 
the purpose of the pension program.  

The veteran is not contesting the creation, or the amount of 
the overpayment charged in this case; consequently, 
consideration will be limited to the issue of entitlement to 
waiver of recovery of the overpayment.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 433 (1991).  


FINDINGS OF FACT

1.  In January 1998, the veteran was awarded Improved 
Disability Pension from March 1997 at a rate based on annual 
family income consisting of $433 in interest.  

2.  In April 1998 the veteran notified the VA that he had 
recently been found disabled by the Social Security 
Administration and had received a check representing a 
retroactive award.  

3.  In June 1998 the veteran submitted documentation from the 
Social Security Administration showing the amount and the 
dates of receipt of his Social Security benefits and 
retroactive benefit check.  

4.  In July 1998 the RO recomputed the veteran's Improved 
Pension award on the basis of this information and terminated 
the award retroactively to May 1, 1998, resulting in an 
overpayment of $3,219.  

5. There was not a high degree of fault on the part of the 
veteran in creation of the overpayment, and the veteran's 
fault was partially offset by VA fault. 

6.  There was no willful intent on the part of the veteran to 
obtain or retain VA benefits to which he was not entitled.  

7.  Recovery of the indebtedness would result in undue 
hardship for the veteran by impairing his ability to satisfy 
basic family living expenses.  


CONCLUSION OF LAW

Recovery of an overpayment of Improved Disability Pension in 
the amount of $3,219 would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background
When the veteran filed his claim for pension benefits in 
February 1997, he reported about $14,000 in net worth and an 
income of about $450 per year in interest.  The RO held in 
October 1997 that the veteran was permanently and totally 
disabled for pension purposes.  In December 1997 the veteran 
submitted an improved pension eligibility verification report 
in which he reported that he was married and living with his 
spouse.  He reported that except for part-time jobs held by 
his children, who were both in school, no one in the family 
had any significant income from any source.  He did report 
some net worth in the form of bank accounts, bonds and a 
retirement plan.  

In January 1998 he was awarded Improved Disability Pension, 
effective March 1997, at a monthly rate which included an 
additional allowance for a dependent spouse and two children.  
The award assumed countable annual family income of $433 in 
interest and dividends from the approximately $14,000 in 
bonds and bank accounts which he had reported.  

The veteran was notified of the pension award by a January 
1998 RO letter which also explained the computation of the 
award.  The letter advised him that he was obligated to 
notify the VA immediately in the event of a change in family 
income, the gain or loss of a dependent, an increase in net 
worth (cash, bank accounts, investments, and real estate 
other than his home), a change of address, or separation from 
his wife.  

On a VA Form 21-4138, Statement in Support of Claim received 
on April 24, 1998, the veteran advised the RO that he had 
been notified by a letter dated March 23, 1998 from the 
Social Security Administration that a fully favorable 
decision on his claim for benefits had been made.  He related 
that "[a]lthough I have not yet received an award letter 
indicating payments to be received, I did receive a 
retroactive check for back payments, I presume, as no letter 
accompanied the check."  

By a May 8, 1999, letter, the RO notified the veteran that 
his pension award had been amended.  The rate computations 
set forth in the letter were the same as those in previous 
notification letter.  Changes were made in the effective 
dates of some of the rates because his children were 
continuing in school after their 18 birthdays.  

In a letter dated May 29, 1998, the RO requested that the 
veteran send a copy of his Social Security award letter as 
referenced in his April 1998 letter.  He was advised that if 
this evidence was not received within 60 days, the pension 
award would be adjusted on the basis of the evidence of 
record and could result in termination of benefits from May 
1, 1998.  

Received on June 24, 1998, was a Social Security 
Administration "notice of decision--fully favorable" award 
letter dated March 23, 1998, accompanied by a copy of an 
administrative law judge decision awarding benefits.  

Received on June 30, 1998, was a copy of a Social Security 
Administration "notice of award" dated April 18, 1998, 
informing the veteran that he would be entitled to monthly 
disability benefits beginning in April 1997.  The veteran was 
advised that he would receive $10,680 around April 24, 1998, 
representing the money due for the period from April 1997 
through March 1998.  After that he would receive $902 per 
month.  When contacted by phone on July 22, 1998, he stated 
that he had submitted his Social Security award notice and 
wished for the VA to take immediate action to adjust his 
account.  

The veteran was notified by letter of July 24, 1998 that his 
pension award had been terminated from May 1998 as his income 
exceeded the maximum limit for pension as of that date.  

The veteran submitted a Financial Status Report, VA Form 20-
5655, dated in October 1998 wherein he reported that the 
total family income consisted of Social Security benefits of 
$902 per month.  He reported assets included their house, 
valued at $110,000, savings bonds valued at $6,650, a truck 
valued at just over $20,000, and cash in the bank in the 
amount of $160. 

He reported monthly expenses of $80 to $100 per month for 
various utilities (electricity, water, sewer and trash pick 
up), $25 for the telephone, $58 for gas, $25 for wood, $149 
for property tax, about $120 for insurance (life, car and 
homeowners), about $51 for medical expenses, $40 for gas, 
$200 to $280 for food, $30 to $40 for clothes, and $30 in 
"spiritual money" for such items as Bible study and 
subscriptions.  He paid $167 per month on a car loan with a 
balance of about $4,900.  The report stated that they had had 
a rough time in the last couple of years because of very 
severe medical problems.  He asked that if the overpayment 
could not be waived, that the VA consider the amount of money 
coming in plus new bills coming in to fix the house.  

Additional statements were received from the veteran's wife 
in November 1998.  She stated that as a result of the 
veteran's foot surgery he was unable to go to the original 
bathroom on crutches and another one had to be put in.  She 
described a number of expenses that had to be incurred, 
particularly for repair of a badly leaking roof.  She stated 
that she had immediately contacted her American Legion 
representative after the Social Security award and that even 
though they had received back pay, there were bills to pay 
from the preceding year and half during which they had had no 
source of income.  They had incurred expenses to keep water 
from coming into the basement and had had to replace their 
car.  She indicated that she was writing the letters because 
her husband was dyslexic.  

II.  Analysis

Overpayments created by payment of an obligation by the 
Government under the are subject to recovery if not waived.  
Waiver of recovery of an indebtedness is statutorily 
precluded if there is any indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the claimant.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. § 1.965(b) (2000).  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994); Farless v. Derwinski, 2 Vet. App. 555, 
556 (1992).  Under the law, there shall be no recovery of 
payments or overpayments of any benefits where the Secretary 
determines that recovery would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 1991).  In the 
present case, the RO has proceeded directly to the question 
of entitlement to waiver of recovery of the overpayment and 
has thereby implicitly found that no fraud, 
misrepresentation, or bad faith is involved in this case.  
The conclusion being favorable to the appellant, it is not 
subject to further review on appeal.  Nolen v. Gober, 222 
F.3d 1356 (2000).  

The law specifies that recovery of an overpayment of VA 
benefits shall be waived if it is determined that recovery of 
the indebtedness would be against equity and good conscience.  
38 U.S.C.A. § 5302(b) (West 1991); 38 C.F.R. § 1.964(a) 
(2000).  The "equity and good conscience" standard will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this decision, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1)  the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) whether recovery would defeat 
the purpose of an existing benefit to the veteran; (5) unjust 
enrichment of the veteran; and, (6) whether the veteran 
changed positions to his/her detriment in reliance upon VA 
benefits.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (2000).  Each of the elements specified in the 
regulation must be discussed by the Board in its 
consideration of the waiver issue.  Ridings, Id.  

"Fault of the debtor" exists where "actions of the debtor 
contribute to creation of the debt."  38 C.F.R. § 1.965(a)(1) 
(2000).  Under this standard, a finding of fault should be 
measured in relation to the degree of control that the 
veteran had over the circumstances leading to the 
foreclosure.  If fault is established to any degree, it is 
proper to determine whether the debtor's actions were those 
expected of a person who exercises a high degree of care in 
discharging his or her financial obligations, including 
contractual responsibility to the Government.  

When pension was awarded to the veteran, the RO furnished him 
with notice of his obligation to report any changes of income 
because the rate of pension depended in part on the amount of 
income he received receipt of additional income could affect 
his right to receive pension.  When Social Security benefits 
were subsequently awarded to him, the veteran provided what 
appears to have been more or less immediate notification to 
the RO.  At that time, he had received a notice of the 
decision and a retroactive check for back payments but had 
not yet received an award letter.  His notice to the VA did 
not indicate the amount of the check he received, which he, 
apparently correctly, had presumed was for retroactive 
benefits.  At that point, the RO could have contacted him 
immediately to obtain the missing information, since the 
receipt of a large check would have a direct impact on his 
pension entitlement.  Instead, the next VA communication 
mailed to him was the May 8, 1998, letter which was an 
amendment to his award, but repeated the information provided 
in a prior letter, and essentially confirmed that he was 
entitled to continued receipt of his VA pension.  While this 
letter was apparently a response to information he had 
submitted earlier documenting the school status of his 
children, that is not at all clear upon review of the letter.  
Furthermore, when considered chronologically, the veteran had 
a more than reasonable basis for concluding that it was an 
assurance that his VA pension would be continued despite his 
receipt of the social security award.  It was only later, on 
May 29, 1998, that the RO requested further details on his 
Social Security award.  The veteran then took a month to 
respond, but the RO took still another month to terminate the 
award.  

The veteran acted properly in providing immediate notice of 
the Social Security award.  While he could be faulted for not 
specifying the amount of the retroactive benefits check, that 
fault is certainly minimal.  He complied with the essence of 
the instructions he had been furnished.  Similarly, there was 
some fault in waiting for a month before responding to the 
RO's eventual request for specific award information.  
However, the RO's correspondence to him generally lagged by 
about the same amount.  Clearly, the RO did not act promptly 
upon receipt of notification of the income change or upon 
receipt of the award information before terminating the 
award.  These delays by the RO in terminating the award had 
the effect of increasing the amount of the overpayment.  The 
RO has taken the veteran to task for continuing to cash 
checks issued to him in the full amount of his original 
pension award following receipt of the retroactive check, but 
the veteran's fault in cashing the checks must be measured in 
light of the fact that, even though he may have had reason to 
know that the Social Security award would affect his VA 
pension, he had not yet been furnished information regarding 
the extent to which the award would be reduced, let alone 
that it would be terminated all together.  Furthermore, since 
the next letter mailed to him by the VA after he provided the 
notification of the award appeared to indicate that his award 
would continue at the same rate, his retention of the 
proceeds of the checks represents a lesser degree of fault 
than would normally be attributed to such an action.  The 
degree of fault charged to him must be viewed accordingly.  

Therefore, although the veteran must bear responsibility to 
some degree in bringing about the pension overpayment, the VA 
was also at fault, and the VA fault is of equal or greater 
degree than the fault of the veteran.  In addition, the 
decision to waiver the overpayment must take into account 
that the veteran has severe medical problems which affect his 
mentation and that he is dyslexic and therefore unable to 
keep track of the paperwork associated with his pension with 
the same degree of clarity and efficiency that would be 
expected of him if he did not have these conditions.  His 
obviously sincere attempts to comply with the requirements 
for continued receipt of pension serve to substantially 
mitigate his fault in not returning the checks for June, July 
and August 1998.  His failure to do so must also be judged in 
light of the fact that he has provided plausible and credible 
explanations for his immediate need to pay accumulated 
financial obligations following a prolonged period of little 
or no income.  

A critical element in considering entitlement to a waiver is 
the extent to which collection of the indebtedness would 
create undue hardship on the veteran by depriving him or his 
family of basic necessities.  The financial information 
supplied by the veteran shows that he and his family 
currently have only income derived from Social Security 
benefits.  While it would appear that his VA pension could 
have been resumed at a lower level once the impact of the 
retroactive social security award no longer applied to the 
calculation of his income for VA purposes (normally 12 months 
after its receipt), his VA pension eligibility has not 
apparently been reviewed since the overpayment was declared.  
That matter is for the attention of the RO and not part of 
the appeal.  It is pertinent only to the extent that it would 
appear that his income is at or below the VA recognized 
poverty threshold.  

The expenses they report do not appear excessive in light of 
their circumstances.  Both the veteran and his wife have had 
substantial expenses associated with illness, and the veteran 
has had to incur additional expenses for various home repairs 
which could not be delayed.  Considering current expenses in 
light of current income, the veteran's household expenses are 
of such degree that repayment of the overpayment could be 
expected to deprive him of basic necessities such as to 
result in undue financial hardship and defeat the purpose for 
which pension benefits were intended.  

Consequently, the Board concludes that under the principles 
of equity and good conscience, on the basis of consideration 
of the elements set forth in 38 C.F.R. § 1.965(a), the 
circumstances justify relinquishment of the Government's 
claim against the veteran to recover the overpayment.  Such 
determination is not unduly favorable to either the 
Government or to the veteran in view of the relatively small 
amount of money at issue and the circumstances under which 
the obligation was created.  


ORDER

Waiver of recovery of an overpayment of Improved Disability 
Pension in the amount of $3,219 is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

